DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2012/0145725 to HSU et al. (i.e., “HSU” hereinafter).  Referring to claim 1, HSU discloses a casing structure (600), comprising: a plastic casing (10); at least one metal component (i.e., metal shell on 520), disposed on the plastic casing, wherein at least one side surface of the at least one metal component (i.e., the upper side surface) is covered by the plastic casing (10); and a conductive layer (300), disposed on the at least one metal component (i.e., metal shell of 520) and extending to the plastic casing (10).  See Figs. 3D, 5 and 6.
Referring to claim 2, HSU discloses the device as clamed, wherein the at least one side surface (i.e., the upper side surface) of the at least one metal component (520) is perpendicular to the surface of the plastic casing (i.e., the lower surface of right side of 10), the at least one side surface of the at least one 

metal component adjoins the surface of the plastic casing (10), the plastic casing has at least one extension wall (i.e., the upstanding inside wall), and the at least one extension wall extends from the surface of the plastic casing and covers the at least one side surface of the at least one metal component (i.e., the upper surface or portion of 520).  See Fig. 5.
Referring to claim 3, HSU discloses the device as clamed, wherein the at least one side surface of the at least one metal component (i.e., the upper surface of 520) is perpendicular to the surface of the plastic casing (i.e., the upstanding inside wall of 10).  See Fig. 5.
Referring to claim 4, HSU discloses the device as clamed, wherein a top surface of the at least one extension wall adjoins a top surface of the at least one metal component, and the top surface of the at least one extension wall is level with the top surface of the at least one metal component.  See the right side of Fig. 5.
Referring to claim 5, HSU discloses the device as clamed, wherein the conductive layer (300) covers the top surface of the at least one extension wall and the top surface of the at least one metal component.  See the right side of Fig. 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HSU, which discloses the device as substantially claimed, except for the at least one metal component is located at a corner area of the plastic casing. 
It has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70.  As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HSU to provide the metal component (i.e., the metal shell) along with the component itself (e.g., a connector) at a corner area of the plastic casing (10), since this would allow a user to utilize the connector near an edge portion of the housing for more convenient accessibility.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
May 19, 2022